BARD, District Judge.
An examination of the record leads me to the conclusion that there exists no genuine-issue as to any of the material facts ini this case.
One of the grounds of the defendant’s defense to this action is an attack-up on the validity of a rent reduction order issued by,the Area Rent Director. It is well) settled that this Court is not a proper-forum in which to present such a contention. Bowles v. Willingham, 321 U.S. 503, 64 S.Ct. 641, 88 L.Ed. 892; Haber v. Garthly, D.C., 67 F.Supp. 774.
The second ground of defense asserted by the defendants is that by virtue-of a lease entered into between the landlord and the tenant on September 1, 1947,. an increase was effected in the maximum, legal rent for the property in question.. This lease purported to provide for an increase of 15 per cent in the rent, over and' above the figure of $36 per month. Inasmuch as the law1 provided only that such a-. *215lease would be competent to increase the ■maximum legal rent if the amount agreed upon did not represent an increase of more than IS per cent over the then prevailing maximum legal rent, which was, with respect to the property in question, only $30 per month, I think that this lease did not legally increase the maximum legal rent.
The plaintiff’s motion for summary judgment will be granted. An order may be presented providing for payment in the amount of $291 to the tenant, Laura Sapp.

 § 204(b), Housing and Rent Act of 1947, 50 U.S.O.A.Appendix, § 1894(b).